Citation Nr: 1000339	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  



REPRESENTATION

Veteran represented by:  Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran had active service from November 1966 to November 
15, 1969, which is considered honorable for VA purposes; he 
also served from November 16, 1969 to August 1970, which is a 
period of service that is not considered honorable for VA 
purposes.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in January 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In a September 2008 decision, the Board denied the Veteran's 
appeal to reopen his claim of service connection for a low 
back disorder.  The Veteran appealed the September 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2009 Order, the Court granted a 
Joint Motion for Remand of the parties (the VA Secretary and 
the Veteran), vacated the Board's September 2008 decision, 
and remanded the case back to the Board pursuant to 
38 U.S.C.A. § 7252(a) for readjudication consistent with the 
Motion.

In November 2009, the Board received additional evidence 
relevant to the claim in the form of VA and private medical 
records, a statement of the Veteran's treating VA physician, 
and statements of friends.  This evidence was received with a 
waiver of the right to have the evidence initially considered 
by the RO.  38 C.F.R. § 20.1304.  The Veteran had been given 
90 days from the date of a Board letter in June 2009 to 
submit this evidence; however, as the Veteran appointed a new 
representative in August 2009, who requested additional time 
in which to review the record and submit evidence, he was 
given additional time in which to respond to the June 2009 
letter.  

The reopened claim of service connection for a low back 
disorder is REMANDED to the RO in Oakland.  



FINDINGS OF FACT

1.  An unappealed rating decision in April 2004 denied the 
claim of service connection for a low back disorder.  

2.  The additional evidence presented since the rating 
decision of April 2004, denying service connection for a low 
back disorder, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.  



CONCLUSION OF LAW

1.  The April 2004 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

2.  New and material evidence has been presented to reopen 
the claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
application to reopen the claim of service connection for a 
low back disorder is favorable to the Veteran, no further 
action is required to comply with the VCAA.

Procedural History and Evidence Previously Considered

In a rating decision in April 2004, the RO denied service 
connection for a low back disorder on the basis that there 
was no evidence that the Veteran was treated for a chronic 
back condition or a back injury during a period of service 
for which he was eligible for VA disability compensation 
benefits based on honorable service, and that the VA and 
private records did not show evidence of a back disability 
related to his [honorable period of] military service.  

In a letter, dated in April 2004, the RO notified the Veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in April 2004 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
April 2004 consisted of service treatment and personnel 
records, VA records, and private records.  Such evidence 
indicated that the Veteran's period of service from November 
1966 through November 15, 1969 was honorable while his period 
of service from November 16, 1969 to August 1970 was other 
than honorable.  Also, he was treated for low back pain 
several times during the second period of service, including 
a notation on November 24, 1969, in which it was reported 
that he complained of back pain (with numbness at the inner 
side of the thigh, leg and bottom of foot) since October 1968 
after an unsuccessful spinal tap for a fever of unknown 
origin, and a notation on May 1970, in which it was reported 
that he had a history of a back injury in Vietnam.  Private 
records dated from 1974 to 1976 show complaints of low back 
pain, a reported history of a back injury in Vietnam, and X-
rays showing straightening of the lumbar curvature indicative 
of muscle spasm.  VA outpatient records dated from 1999 to 
January 2004 show treatment for low back pain and an 
impression of history of low back pain after a back injury 
while serving in the military.  The Veteran had reported to 
his VA physician that he had a lumbar puncture at some point 
while in the military but did not recall whether it was 
related to the low back injury.  

Current Claim to Reopen

As the unappealed rating decision in April 2004 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In June 2006, the Veteran submitted a statement indicating an 
intent to reopen his claim of service connection for a low 
back condition.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in April 2004 includes VA outpatient records, a 
statement of his treating VA physician, and statements of the 
Veteran and friends.  

Analysis

The additional evidence consists, in part, of VA records.  X-
rays of the lumbosacral spine in December 2001 reveal marked 
degenerative disc disease.  Outpatient treatment records, 
dated from January 2004 to November 2008, show ongoing 
treatment for a low back disability.  On some records, it was 
reported that the Veteran had back pain since serving in 
Vietnam, when he injured his low back during a fire fight and 
subsequently underwent a "spinal tap" in 1968.  His 
treating physician noted in February 2005 that the Veteran 
brought in documentation of visits in 1969 and 1970 for low 
back pain, and that the Veteran reported that his pain had 
begun after a lumbar puncture for a fever of unknown origin.  
The physician believed that the Veteran should be considered 
for service connection in relation to the back disability.  
  
Also, a statement by that same treating VA physician, R.K., 
M.D., (the date of the statement is not legible) indicates 
that the Veteran required medication for his low back pain; 
that the Veteran served in the military from 1968 to 1969, 
when he initially suffered a low back injury from a fall from 
an Army vehicle while under enemy fire and reportedly 
underwent a lumber puncture; and that the Veteran has since 
been physically limited by his chronic low back pain.  

Private treatment records, dated in August 2008, show that X-
rays of the lumbar spine revealed mild compression fracture 
at L4 of indeterminate age and multilevel degenerative disc 
disease from L3 to S1.  

The additional evidence also includes a March 2007 statement 
of the Veteran, wherein he contended that in August 1968 he 
was riding on the top of an APC when it came under hostile 
fire and he fell off.  He stated that he did not realize at 
the time that his back was injured and it did not become 
problematic until weeks later.  He stated that he then 
received medical treatment at a hospital in Vietnam and that 
he was still receiving treatment for his back to this day for 
the same injury.  

Other statements added to the file include those from three 
friends, who indicate that they have known the Veteran for 
many years during which they have observed him with back pain 
and have taken him to medical appointments for back 
treatment.  

The Board finds that the foregoing evidence is "new" in the 
sense that it is not redundant of medical records and 
statements previously considered by the RO in April 2004.  
Moreover, the medical evidence and the statement of the 
Veteran is "material" because they relate to an 
unestablished fact necessary to substantiate the claim, that 
is, whether the Veteran has a current low back disability and 
whether that disability is related to an injury during his 
honorable period of service from November 1966 through 
November 15, 1969.  The absence of such a fact was the basis 
for the prior denial of the claim.  

It is observed that the additional medical evidence provides 
a definite diagnosis for the Veteran's current chronic low 
back condition, that is, degenerative disc disease of the 
lumbosacral spine, which was not previously shown by medical 
records considered in April 2004.  VA records also indicate 
that the Veteran's treating physician had an opportunity to 
review some of the Veteran's service treatment records, in 
particular those dated in 1969 and 1970.  While it is not 
indicated that records from 1968 were reviewed, it is 
observed that there are not any service treatment records in 
the file dated during the period that the Veteran served in 
Vietnam from June 1968 to June 1969, which is the period he 
claims to have initially injured his low back and which is a 
period for which he is eligible for VA disability 
compensation benefits.  Further, it appears that in a 
statement the Veteran's VA physician has related the 
Veteran's current low back condition to the period of service 
when the Veteran reportedly injured his low back.  The 
additional statements of the Veteran in regard to the 
specific circumstances of his initial back injury and 
subsequent treatment were not known by the RO when it 
previously considered his claim in April 2004.  To that end, 
it is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As the evidence is new and material, the claim of service 
connection for a low back disorder is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only the appeal is granted.  


REMAND

Prior to considering the claim of service connection for a 
low back disorder on the merits, under the duty to assist 
additional evidentiary development is needed.  Specifically, 
a VA examination, to include an orthopedic evaluation and an 
opinion regarding etiology of all low back findings, is in 
order.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO, and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
orthopedic examination to ascertain 
whether any current low back disability 
is at least as likely as not related to 
the Veteran's period of honorable service 
from November 1966 through November 15, 
1969.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records from the Veteran's 
period of honorable service from November 
1966 through November 15, 1969 and 
statements from the Veteran regarding the 
incurrence of his low back 
symptomatology, and offer comments and an 
opinion, as to whether any currently 
diagnosed low back disability is at least 
as likely as not related to the Veteran's 
period of honorable service from November 
1966 through November 15, 1969

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


